Exhibit 10.1

FIRST AMENDMENT TO

MYRIAD PHARMACEUTICALS, INC.

Executive Severance and Change in Control Agreement

This First Amendment to Myriad Pharmaceuticals, Inc. Executive Severance and
Change in Control Agreement (this “Amendment”) is made and entered into this 3rd
day of June, 2010, by and between Barbara Berry (the “Executive”) and Myriad
Pharmaceuticals, Inc. (the “Company”).

W I T N E S S E T H

WHEREAS, the Executive and the Company entered into an Executive Severance and
Change in Control Agreement dated February 1, 2010 (the “Agreement”); and

WHEREAS, the Executive and the Company desire to amend the Agreement to change
the severance benefits Executive will receive upon termination of Executive’s
employment from the Company under certain circumstances.

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:

1. Section 4.2(a) of the Agreement is amended in its entirety to read as
follows:

(a) Termination Without Cause or for Good Reason. If the Executive’s employment
with the Company is terminated by the Company (other than for Cause, Disability
or death) or by the Executive for Good Reason, then the Executive shall be
entitled to the following benefits:

(i) the Company shall pay to the Executive the following amounts:

(1) the Executive’s base salary through the Date of Termination;

(2) any accrued vacation pay to the extent not previously paid;

(3) $204,883, in a lump sum, in cash, within 30 days after the Date of
Termination;

(ii) if the Executive is covered under the Company’s group health plan
immediately prior to the Date of Termination, then if the Executive timely
elects to continue such coverage under COBRA, the Company will pay the premium
for the Executive’s COBRA coverage until the earlier of (A) six months from the
Date of Termination and (B) the date the Executive becomes covered under another
group health plan; and



--------------------------------------------------------------------------------

(iii) any equity award(s) issued to the Executive shall be governed by and
subject to the terms and conditions of the applicable award agreement.

2. The parties hereby agree that the Agreement will continue to be in full force
and effect as modified by the terms of this Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

MYRIAD PHARMACEUTICALS, INC. By:  

/s/ Adrian N. Hobden

  Name:   Adrian N. Hobden, Ph.D.   Title:   President and CEO

/s/ Barbara Berry

Barbara Berry

 

2